Citation Nr: 0330234	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for lumbosacral strain.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than August 3, 
1995 for the grant of service connection for lumbosacral 
strain.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1973.  Service personnel records reflect that he was 
discharged under honourable conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a written statement submitted in November 2001, the 
veteran withdrew his claims as to the issues of entitlement 
to service connection for a left leg and knee disability, 
sleep apnea, and coronary artery disease and hypertension.  
Accordingly, these claims are no longer in appellate status.  
38 C.F.R. §§ 20.202, 20. 204 (2003).

The issues of entitlement to an initial evaluation in excess 
of 40 percent for lumbosacral strain and TDIU are the subject 
of a remand immediately following this decision.


FINDINGS OF FACT

1.  A May 1974 rating decision denied the veteran's claim for 
service connection for a lower back disability, based on a 
May 1974 administrative decision that the injuries sustained 
were due to the veteran's own willful misconduct.  The 
veteran was advised of this decision, and of his appellant 
rights, by a letter dated in the same month.  He did not 
appeal this decision.

2.  In August 1995, the veteran filed a claim to reopen the 
previously denied claim and presented service personnel and 
medical records, including results of the October 1973 Manual 
of the Judge Advocates (JAGMAN) investigation into his 
injury.

3.  An August 1980 decision from the Board of Corrections of 
Naval Records shows that the Board declined to upgrade the 
veteran's character of discharge from "under honorable 
conditions" to "honorable".

4.  In an October 1997 decision, the Board determined that 
new and material evidence had been submitted to reopen the 
claim as to whether back and leg injuries incurred on April 
18, 1973 were due to the veteran's own willful misconduct.

5.  In a June 2000 decision, the Board found that the back 
injury sustained by the veteran on April 18, 1973 was 
incurred in the line of duty and not due to the veteran's own 
willful misconduct or neglect.  The Board's decision was 
based on the results of the October 1973 JAGMAN 
investigation.


CONCLUSION OF LAW

The criteria for an effective date of November 9, 1973 for 
the grant of service connection for lumbosacral spine have 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

The Board is granting the veteran's claim for an earlier 
effective date for the grant of service connection for 
lumbosacral strain.  No additional evidence is required to 
make a determination in this case and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet App. 384 (1993).

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date for new and 
material evidence (§ 3.156) involving service department 
records is "[t]o agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service."  Correction of 
military records does not apply in this case.  See 38 C.F.R. 
§ 3.400(q)(2).

Where the new and material evidence submitted is a 
supplemental report from the service department, whether 
received before or after the decision has become final, the 
decision "will be reconsidered."  See 38 C.F.R. § 3.156(c).  
This is meant to include service department records which 
have, presumably, been misplaced and were located and 
forwarded to the VA.  Id.

In the present case, the veteran filed his original claim for 
service connection for a lower back disability within one 
year of his discharge from active service.

The RO denied the claim in a May 1974 rating decision, 
predicated upon an administrative decision, dated in the same 
month, finding that while the veteran had sustained injury to 
his lower back and left leg during his active service, he had 
down so as a result of his own willful misconduct.  In 
arriving at this decision, the RO relied upon the veteran's 
service medical records.  These documents contain a report of 
a physical evaluation board (PEB), dated in October 1973, 
that indicated the injury to the veteran's lower back, 
sustained in April 1973, was the result of the veteran 
attempting to intentionally injury himself by deliberately 
lifting more weight than he could handle.  The results of a 
medical board note that the veteran had confided to his 
examiner that he had done so to avoid administrative 
discharge.

The veteran was notified of the May 1974 decision and his 
appellate rights in a letter dated in the same month.  He did 
not appeal.  That decision became final.

In August 1995, the veteran attempted to reopen his 
previously denied claim with the submission of service 
medical and personnel records, including the results of an 
October 1973 JAGMAN investigation.  The report of this 
investigation reflects that the investigating officer did not 
feel that the veteran had deliberately injured himself.  In 
pertinent part, the report gives the opinion of the examining 
officer as follows:

1.  That [the veteran] went to the weight 
room on the night of 18 April 1973 to 
relieve tension.

2.  That, after appropriate warmup 
exercises, [the veteran] was lifting 
heavy weights and in the process of his 
exercises, he injured his back.

3.  That, if a person was going to injure 
himself intentionally, he would not go 
through the warm up exercises on the 
lighter weights prior to lifting the 
heavy weights.

4.  That [the veteran's] injury was an 
accident, in the line of duty and not due 
to his misconduct.

5.  That [the veteran] felts that lifting 
weights to relieve his tension and being 
injured while doing this constituted 
injury [to] himself intentionally.

In another statement, the investigating officer further 
explained that he questioned the veteran on three separate 
occasions in regard to his injury.

I did ask [the veteran] if on that night 
he went to the weight room with the 
intention of hurting himself and his 
answer was "No sir".  I fel[t] he was 
sincere in his answer.  I then asked him 
if he made the statement to the doctor 
about hurting himself intentionally and 
he said "Yes sir".  [The veteran] 
stated he went to the gym to lift weights 
to relieve tension.  I believe that this 
is where [he] got the opinion he did hurt 
himself intentionally.

In an August 1980 decision, the Board of Corrections for 
Naval Records declined to upgrade the veteran's discharge to 
honorable from "other than honorable."  Notwithstanding, on 
the basis of the JAGMAN records, the Board, in October 1997, 
reopened the May 1974 administrative decision finding that 
the lower back and left leg injuries sustained by the veteran 
in April 1973 were due to his own willful misconduct.  The 
Board then remanded for a true copy of the JAGMAN 
investigation report concerning the subject back injury.  The 
report was subsequently received, in April 1999.  Upon review 
of these records, and careful review of all the evidence of 
record, the Board held in a June 2000 decision that the April 
1973 injury was incurred in the line of duty and was not due 
to the veteran's willful misconduct or neglect.  

Accordingly, in August 2001, the RO issued a decision 
granting service connection for lumbosacral strain.  However, 
the RO established an effective date of August 3, 1995, which 
is the date the veteran's claim to reopen-and the 
photocopies of the JAGMAN investigation report-were 
received.

The veteran contends that the effective date of service 
connection for his lower back disability should be the date 
after his discharge from active service.  The Board finds, in 
this case, that the veteran is correct.

The JAGMAN investigation report and supporting documentation 
are "supplemental reports" of the service department.  See 
38 C.F.R. § 3.156.  As such, receipt of these service 
department records requires that the original, May 1974, 
denial be reconsidered.  In addition, the veteran filed his 
original claim for service connection in January 1974, which 
is within one year from the date of his discharge from active 
service, November 8, 1973.

This case does not involve the correction of military 
records-the Board of Corrections for Naval Records declined 
to upgrade the veteran's discharge.  Rather, the Board made a 
decision based on the evidence of record, which now included 
the results of the JAGMAN investigation, as well as the 
results of the PEB.  Finding the investigating officer's 
report more persuasive than the PEB results, the Board 
determined that the veteran's lower back injury was not due 
to his own willful misconduct or neglect.

Hence, after consideration of all of the evidence of record, 
the Board finds that service department records establish 
service connection for lumbosacral strain is warranted with 
an effective date of November 9, 1973, which is the day after 
the veteran's discharge from active service.  See 38 C.F.R. 
§ 3.400(q)(2).


ORDER

Entitlement to an effective date of November 9, 1973 for the 
grant of service connection for lumbosacral strain is 
granted. 


REMAND

As noted above, the veteran further seeks a higher initial 
evaluation for his service connected lumbosacral strain, and 
entitlement to TDIU.

As noted, the President signed into law the VCAA during the 
pendency of this appeal.  This law redefines the VA's duty to 
assist, enhances its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

The Board notes that the criteria governing the evaluation of 
intervertebral disc syndrome were amended effective September 
23, 2002.  The Board notes, however, that consideration under 
the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
rating action appealed from was the initial grant of service 
connection for the veteran's lumbosacral strain, the RO 
should consider the proper evaluation to be assigned for the 
veteran's service connected PTSD and migraine headaches 
pursuant to the Court's holding in Fenderson.

Remand is therefore required to afford the RO the opportunity 
to determine which regulations governing the evaluation of 
the veteran's service connected lower back disability may be 
more favorable to him, and also to obtain a clearer opinion 
as to the source of the veteran's unemployability.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service connected lumbosacral strain from 
January 2002 to the present.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service 
connected lower back disability that are 
not already of record.  The RO should 
request inpatient and outpatient records, 
to include any and all clinical records.  
In particular, the RO should request any 
and all treatment records from the VA 
Medical Center (VAMC) in Philadelphia, 
Pennsylvania.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by a neurologist to determine 
the nature and extent of his service-
connected lower back disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the service-connected lumbosacral 
strain.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected lumbosacral 
strain-including any and all 
neurological, muscular, and 
orthopedic manifestations.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of lower 
back disability identified.
?	For any neurological involvement, 
identify specific manifestations and 
the severity of the symptomatology, 
including the nerve or nerves 
involved, and indicate whether 
identified neurological involvement 
is part of the service-connected 
lower back disability.  If the 
examiner cannot distinguish the 
origin of the symptomatology, she or 
he should so indicate.
?	Provide an opinion as to the 
severity of the service-connected 
lumbosacral strain:

Under the old criteria:
o	Does the veteran manifest 
pronounced recurring attacks of 
intervertebral disc syndrome 
with persistent symptoms 
compatible with sciatic 
neuropathy with characteristic 
pain and demonstrable muscle 
spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc with little 
intermittent relief?

OR

Under the new criteria:
o	Does the veteran manifest 
incapacitating episodes (period 
of acute signs and symptoms due 
to intervertebral disc syndrome 
requiring prescribed bed rest 
and treatment by a physician) 
having a total duration of at 
least six weeks during the past 
12 months; or chronic 
orthopedic and neurological 
manifestations resulting from 
intervertebral disc syndrome 
that are present constantly or 
nearly so.

o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the lower 
back.  

o	Provide an assessment of 
functional loss, if any, 
associated with the lower back 
disability, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

?	The examiner is asked to offer an 
opinion as to whether it is at least 
as likely as not that any currently 
manifested degenerative disc disease 
is the result of, or part and parcel 
of, (i.e., indistinguishable from) 
the veteran's service connected 
lumbosacral strain.

Finally, the examiner is requested to 
provide an opinion as to the severity 
of the veteran's industrial and 
occupational impairment and to what 
degree this impairment is the result 
of his service connected disabilities, 
including his lower back disability, 
as opposed any nonservice connected 
disabilities.

If the examiner cannot determine 
whether the source of the veteran's 
unemployability is due to the service-
connected disabilities, including his 
service-connected lumbosacral strain 
as opposed to any nonservice connected 
disabilities, she or he should so 
state.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
evaluation in excess of 40 percent for 
his service-connected lumbosacral strain, 
to include consideration of staged 
ratings as set forth in the Fenderson, 
supra, and TDIU.  The analysis of the 
evaluation of the service-connected lower 
back disability should include 
consideration under both the old and new 
criteria for the evaluation of 
intervertebral disc disease under 
Diagnostic Code 5293.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



